EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2016-0051613, filed on Apr. 27th 2016.

Response to Arguments

3.	Applicant’s arguments, see P. 9-14, filed 06/22/2022, with respect to Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

4.	Claims 1-8 and 10-18 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

Chun (US PGPub./Pat. 9815085) teaches a haptic actuator having a vibrating body which comprises a first magnetic body disposed on one end of the coil member in the vertical direction; a second magnetic body disposed on an opposite end of the coil member in the vertical direction; a first magnet and a second magnet mounted on both ends of the first magnetic body in the horizontal direction respectively; a third magnet and a forth magnet mounted on both ends of the second magnetic body in the horizontal direction respectively; a third magnetic body mounted on one ends of the first magnet and the third magnet in the horizontal direction; a forth magnetic body mounted on the opposite ends of the second magnet and the forth magnet in the horizontal direction; and a first weight and the second weight mounted on the third magnetic body and the forth magnetic body respectively.

Petersen (US PGPub./Pat. 20020050923) teaches a tactile display system includes a housing containing a tactile pin movable axially transverse of a reference surface and an actuator mechanism engageable therewith for selective movement between raised and lowered positions. An elongated electromagnet distant from the reference surface is aligned with the tactile pin and has spaced poles of opposite, selectively reversible, polarity. A generally spherical rotatable positioning member being a permanent magnet having a peripheral surface which is partially a spherical surface and partially a truncated surface has an axis of rotation coaxial with the tactile pin and the electromagnet and is responsive to operation of the electromagnet, being movable between a first position at which the spherical surface faces the tactile pin, causing positioning of the tactile pin at the raised position and a second position at which the truncated surface faces the tactile pin causing positioning of the tactile pin at the lowered position.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a tactile device including 

“…a plurality of magnetic bodies which face the first movement assembly, wherein each of the plurality of magnetic bodies is spaced apart from the magnet.” (Claim 1; Claim 10 is similar), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628